Exhibit 10.2
FORM OF
RESTRICTED STOCK AGREEMENT
UNDER THE STEWART ENTERPRISES, INC.
2010 STOCK INCENTIVE PLAN
     THIS AGREEMENT (the “Agreement”) is effective as of _________ ___, 20__ by
and between Stewart Enterprises, Inc., a Louisiana corporation (“SEI”), and
_________________ (“Award Recipient”).
     WHEREAS, SEI maintains the 2010 Stock Incentive Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of SEI (the
“Committee”) may, among other things, grant restricted shares (the “Restricted
Stock”) of SEI’s Class A common stock, no par value per share (the “Common
Stock”), to key employees of SEI and its subsidiaries (collectively, the
“Company”) as the Committee may determine, subject to terms, conditions, or
restrictions as it may deem appropriate;
     WHEREAS, pursuant to the Plan, the Committee has awarded to the Award
Recipient shares of Restricted Stock.
     NOW, THEREFORE, in consideration of the premises, it is agreed with respect
to the Restricted Stock as follows:
1.
AWARD OF SHARES
     Section 1.1 Under the terms of the Plan, the Committee hereby awards to the
Award Recipient, in consideration of future services, _______________ shares of
Restricted Stock.
     Section 1.2 All awards hereunder are subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement. The definition of all
capitalized terms used herein and not otherwise defined herein shall be as
provided in the Plan.
2.
VESTING
     Subject to the provisions of the Plan and the other provisions of this
Agreement and subject to the Award Recipient remaining employed by the Company
on the applicable vesting dates, the shares of Restricted Stock granted hereby
vest as follows:
3.
RESTRICTIONS ON RESTRICTED STOCK
     In addition to the conditions and restrictions provided in the Plan, the
shares of Restricted Stock and the right to vote the Restricted Stock and to
receive dividends thereon may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 3, the Award Recipient shall
be entitled to all rights of a shareholder of SEI with respect to the Restricted
Stock,

1



--------------------------------------------------------------------------------



 



including the right to vote the shares and receive dividends and/or other
distributions declared thereon.
4.
TERMINATION OF EMPLOYMENT
     Termination of the Award Recipient’s employment shall result in forfeiture
of all unvested Restricted Stock.
5.
EVIDENCE OF STOCK OWNERSHIP
     Section 5.1 Ownership of the Restricted Stock by the Award Recipient shall
be reflected by the issuance of stock certificates or by book entry evidence of
ownership. Any stock certificates evidencing the Restricted Stock shall be
retained by SEI until the lapse of restrictions under the terms hereof. SEI
shall place a restriction, in the form specified in the Plan, on any stock
certificates or on any book entry evidence of ownership restricting the
transferability of the shares of Restricted Stock.
     Section 5.2 Upon the lapse of restrictions on shares of Restricted Stock,
SEI shall cause a stock certificate or book entry evidence of ownership without
a restrictive legend to be issued with respect to the vested Restricted Stock in
the name of the Award Recipient or his nominee within 30 days. Upon receipt of
such stock certificate or evidence of ownership, the Award Recipient is free to
hold or dispose of the shares represented by such certificate or evidence of
ownership, subject to applicable securities laws.
6.
DIVIDENDS
     Any dividends paid on shares of Restricted Stock shall be paid to the Award
Recipient currently.
7.
TAXES
     Section 7.1 Unless an Award Recipient timely makes the election described
in Section 7.2, at the time that all or any portion of the Restricted Stock
vests, the Award Recipient must deliver to SEI the amount of income tax
withholding required by law. SEI and the Company agree that the Award
Recipient’s tax withholding obligation shall be satisfied by SEI withholding
from the shares the Award Recipient otherwise would receive upon vesting that
number of shares of Common Stock (rounded up to the next whole share) having an
aggregate value equal to the minimum amount required to be withheld.
     Section 7.2 The Award Recipient understands that the Award Recipient (and
not the Company) shall be responsible for the Award Recipient’s own tax
liability that may arise as a result of the transactions contemplated by this
Agreement. The Award Recipient understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the Fair
Market Value of the Restricted Stock as of the date any restrictions on the
shares lapse. The Award Recipient understands that the Award Recipient may elect
to be

2



--------------------------------------------------------------------------------



 



taxed at the time the Restricted Stock is granted rather than upon vesting by
filing an election under Section 83(b) of the Code with the I.R.S. within thirty
days from the date of grant. The form for making this election is available from
the Secretary of SEI upon the request of the Award Recipient.
8.
NO CONTRACT OF EMPLOYMENT INTENDED
     Nothing in this Agreement shall confer upon the Award Recipient any right
to continue in the employment of the Company, or to interfere in any way with
the right of the Company to terminate the Award Recipient’s employment
relationship with the Company at any time, subject to the terms of the
Employment Agreement.
9.
BINDING EFFECT
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators and
successors.
10.
INCONSISTENT PROVISIONS
     The shares of Restricted Stock granted hereby are subject to the provisions
of the Plan as in effect on the date hereof and as it may be amended. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.
11.
GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.
12.
SEVERABILITY
     If any term or provision of this Agreement, or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and SEI
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

3



--------------------------------------------------------------------------------



 



13.
COMPANY’S RECOVERY RIGHT
     The Company has the right to recover any shares of Restricted Stock issued
under the Plan to the Award Recipient, if (a) the grant, vesting, or value of
such awards was based on the achievement of financial results that were
subsequently the subject of a restatement; (b) the Award Recipient is subject to
the Company’s Compensation Recovery Policy; (c) the Award Recipient engaged in
intentional misconduct that caused or partially caused the need for the
restatement; and (d) the effect of the restatement was to decrease the financial
results such that such grant would not have been earned or would have had a
lesser value. The Award Recipient accepts the Restricted Stock subject to such
recovery rights of the Company and in the event the Company exercises such
rights, the Award Recipient shall promptly return the Restricted Stock to the
Company upon demand. If the Award Recipient no longer holds the shares of
Restricted Stock at the time of demand by the Company, the Award Recipient shall
pay to the Company, without interest, all cash, securities or other assets
received by the Employee upon the sale or transfer of such shares. The Company
may, if it chooses, effect such recovery by withholding from other amounts due
to the Award Recipient by the Company.
14.
ENTIRE AGREEMENT; MODIFICATION
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of the Agreement shall be void
and ineffective for all purposes.
     By Award Recipient’s signature below, Award Recipient represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Award
Recipient has reviewed the Plan and this Agreement in their entirety and fully
understands all provisions of this Agreement. Award Recipient agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Compensation Committee upon any questions arising under the Plan or this
Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

            STEWART ENTERPRISES, INC.
      By:           «Approver_Name»        «Approvers_Title»                   
  «Legal_Name»        Award Recipient     

5